DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 11-28 and 31 are pending in the instant invention.  According to the Amendments to the Claims, filed November 18, 2021, claims 11-28 were amended, claims 1-10, 29 and 30 were cancelled and claim 31 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/099825, filed August 10, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201710684436.0, filed August 11, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on November 18, 2021, is acknowledged: a) Group I - claims 11-28 and 31; and b) substituted pyrazolo[4,3-h]quinazoline of formula (I) or formula (II) - p. 32, compound I-7.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 19, 2021.

Non-Final Rejection, mailed on August 19, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 18, 2021.
	Thus, a second Office action and prosecution on the merits of claims 11-28 and 31 is contained within.

Reasons for Allowance

	Claims 11-28 and 31 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrazolo[4,3-h]quinazolines of formula (I), as recited in claim 1; (2) substituted pyrazolo[4,3-h]quinazolines of formula (II), as recited in claims 2 and 25; and (3) substituted pyrazolo[4,3-h]quinazolines, as recited in claim 27, respectively.
	Consequently, the limitation on the core of the substituted pyrazolo[4,3-h]quinazolines of formula (I) that is not taught or fairly suggested in the prior art is R3 on the periphery of the pyrazolo[4,3-h]quinazoline core.
	Moreover, the limitation on the core of the substituted pyrazolo[4,3-h]quinazolines of formula (II) that is further not taught or fairly suggested in the prior art is R3 on the periphery of the pyrazolo[4,3-h]quinazoline core.
Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
1H-PYRAZOLO[4,3-H]QUINAZOLINE COMPOUND SERVING AS PROTEIN KINASE INHIBITOR

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZOLO[4,3-H]QUINAZOLINES AS PROTEIN KINASE INHIBITORS”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

1 is N;
	A2 is CR3;
	A3 is CR3;
	R1 is H, halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, C(O)ORa, NRbRc, ORa, SRa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein the C3-7 cycloalkyl or 3- to 7-membered heterocyclyl is optionally substituted by 1 or more substituents independently selected from the group consisting of =O and =S, and further wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;
	R2 is H, halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, C(O)ORa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein the C3-7 cycloalkyl or 3- to 7-membered heterocyclyl is optionally substituted by 1 or more substituents independently selected from the group consisting of =O and =S, and further wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;
	R3 is H, halogen, CN, C1-6 alkyl, C1-6 haloalkyl, L’-C3-7 cycloalkyl, L’-3- to 11-membered heterocyclyl, L’-C6-10 aryl, or L’-5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, L’-C3-7 cycloalkyl, L’-3- to 11-membered heterocyclyl, L’-C6-10 aryl, or L’-5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R6 substituents;
	R4 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R’ substituents;
	R5 is H, halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, C(O)ORa, NRbRc, ORa, SRa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein the C3-7 cycloalkyl or 3- to 7-membered heterocyclyl is optionally substituted by 1 or more substituents independently selected from the group consisting of =O and =S, and further wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;
	each R6 is independently H, C1-6 alkyl, C1-6 haloalkyl, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, or 3 independently selected R” substituents; or
	any two geminal R6 substituents, taken together with the carbon atom to which they are attached, independently form =O or =S;
	each R’ is independently H, halogen, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C(O)NRbRc, C(O)ORa, NRbRc, ORa, SRa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each R” is independently H, halogen, L-CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, L-C(O)Ra, L-C(O)C1-6 alkylene-NRbRc, L-C(O)NRbRc, L-C(O)ORa, L-C(S)Ra, L-C(S)NRbRc, L-C(S)ORa, L-NRbRc, L-N(Rb)-C(O)Ra, L-N(Rb)-C(O)NRbRc, L-N(Rb)-C(O)ORa, L-N(Rb)-C(S)Ra, L-N(Rb)-C(S)NRbRc, L-N(Rb)-C(S)ORa, L-N(Rb)-S(O)mRa, L-N(Rb)-S(O)mNRbRc, L-ORa, L-OC1-6 alkylene-ORa, L-OC(O)Ra, L-OC(O)NRbRc, L-OC(S)Ra, L-OC(S)NRbRc, =O, L-S(O)mRa, L-S(O)mNRbRc, L-S(O)mORa, L-C3-7 cycloalkyl, L-3- to 7-membered heterocyclyl, L-C6-10 aryl, or L-5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, L-C3-7 cycloalkyl, L-3- to 7-membered heterocyclyl, L-C6-10 aryl, and L-5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of L-CN, NO2, L-C(O)Ra, L-C(O)C1-6 alkylene-NRbRc, L-C(O)NRbRc, L-C(O)ORa, L-C(S)Ra, L-C(S)NRbRc, L-C(S)ORa, L-NRbRc, L-N(Rb)-C(O)Ra, L-N(Rb)-C(O)NRbRc, L-N(Rb)-C(O)ORa, L-N(Rb)-C(S)Ra, L-N(Rb)-C(S)NRbRc, L-N(Rb)-C(S)ORa, L-N(Rb)-S(O)mRa, L-N(Rb)-S(O)mNRbRc, L-ORa, L-OC1-6 alkylene-ORa, L-OC(O)Ra, L-OC(O)NRbRc, L-OC(S)Ra, L-OC(S)NRbRc, =O, L-S(O)mRa, L-S(O)mNRbRc, and L-S(O)mORa;
	each Ra is independently H, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
b is independently H, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each Rc is independently H, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl; or
	each Rb and Rc, taken together with the nitrogen atom to which they are attached, independently forms a 3- to 7-membered heterocyclyl;
	each L is independently a chemical bond, -C1-6 alkylene-, -C2-6 alkenylene-, or -C2-6 alkynylene-;
	L’ is a chemical bond, -C1-6 alkylene-, -C2-6 alkenylene-, -C2-6 alkynylene-, -C(O)-, -C(O)NH-, or -NHC(O)-; and
	each m is independently 0, 1, or 2.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 11, wherein the compound is of formula (II):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R2 is CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, C(O)ORa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	R3a is H;
	R3b is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R3c is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R4 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 11-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each R” is independently H, halogen, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Ra, C(O)C1-6 alkylene-NRbRc, C(O)NRbRc, C(O)ORa, C(S)Ra, C(S)NRbRc, C(S)ORa, NRbRc, N(Rb)-C(O)Ra, N(Rb)-C(O)NRbRc, N(Rb)-C(S)Ra, N(Rb)-C(S)NRbRc, ORa, OC1-6 alkylene-ORa, OC(O)Ra, OC(O)NRbRc, OC(S)Ra, OC(S)NRbRc, or SRa;
	each Ra is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
b is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each Rc is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is CN, C1-6 alkyl, C(O)Ra, or C6-10 aryl, wherein the C1-6 alkyl or C6-10 aryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

	R3a is H;
	R3b is H;
	R3c is H or C1-6 alkyl;
	R4 is C1-6 alkyl or C3-7 cycloalkyl;
	each R” is an independently selected ORa substituent;
	each Ra is independently H or C1-6 alkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, or C(O)ORa;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	R4 is CH(CH3)2 or cyclopentyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is C1-6 alkyl, C(O)Ra, C(O)NRbRc, or C(O)ORa;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	R3a is H;
	R3b is H, C1-6 alkyl, or C1-6 haloalkyl;
	R3c is C1-6 alkyl or C1-6 haloalkyl;
	R4 is CH(CH3)2 or cyclopentyl;
	each Ra is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rb is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc is independently H, C1-6 alkyl, or C1-6 haloalkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is C1-6 alkyl or C(O)Ra;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	R3a is H;
	R3b is H;
	R3c is C1-6 alkyl;
	R4 is CH(CH3)2 or cyclopentyl; 
	Ra is H or C1-6 alkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound according to claim 11, or a pharmaceutically acceptable salt or stereoisomer thereof.”---



	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 17, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (II):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R2 is H, halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, C(O)ORa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;

	R3 is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
;

	R3a is H, halogen, CN, NO2, C1-6 alkyl, or C1-6 haloalkyl;
	R3b is H, halogen, CN, NO2, C1-6 alkyl, or C1-6 haloalkyl;
	R3c is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
3d is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R3e is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R3f is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R4 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 11-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each R” is independently H, halogen, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Ra, C(O)C1-6 alkylene-NRbRc, C(O)NRbRc, C(O)ORa, C(S)Ra, C(S)NRbRc, C(S)ORa, NRbRc, N(Rb)-C(O)Ra, N(Rb)-C(O)NRbRc, N(Rb)-C(S)Ra, N(Rb)-C(S)NRbRc, ORa, OC1-6 alkylene-ORa, OC(O)Ra, OC(O)NRbRc, OC(S)Ra, OC(S)NRbRc, or SRa;
	each Ra is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each Rb is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	each Rc is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; and

	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is H, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Ra, C(O)NRbRc, C(O)ORa, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;


3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
;

	R3a is H; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is H, halogen, CN, C1-6 alkyl, C(O)Ra, or C6-10 aryl, wherein the C1-6 alkyl or C6-10 aryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;

	R3 is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
;

	R3a is H, halogen, or C1-6 alkyl;
	R3b is H, halogen, or C1-6 alkyl;
	R3c is H or C1-6 alkyl;
	R3d is H or C1-6 alkyl;
	R3e is H or C1-6 alkyl;
	R3f is H or C1-6 alkyl;
	R4 is C1-6 alkyl or C3-7 cycloalkyl;
	each R” is an independently selected ORa substituent;
	each Ra is independently H or C1-6 alkyl; and

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is H, halogen, CN, C1-6 alkyl, C(O)Ra, or C6-10 aryl, wherein the C1-6 alkyl or C6-10 aryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
;

	R3a is H, halogen, or C1-6 alkyl;
	R3b is H, halogen, or C1-6 alkyl;
	R3c is H or C1-6 alkyl;
	R3d is H or C1-6 alkyl;
	R3e is H or C1-6 alkyl;
	R3f is H or C1-6 alkyl;
	R4 is C1-6 alkyl or C3-7 cycloalkyl;
	each R” is an independently selected ORa substituent;
	each Ra is independently H or C1-6 alkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is H, CN, C1-6 alkyl, C(O)Ra, or C6-10 aryl, wherein the C1-6 alkyl or C6-10 aryl is optionally substituted by 1, 2, or 3 independently selected R” substituents;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
;

	R3a is H;
	R3b is H, halogen, or C1-6 alkyl;
	R3c is H or C1-6 alkyl;
	R3d is H or C1-6 alkyl;
	R3e is H or C1-6 alkyl;
	R4 is C1-6 alkyl or C3-7 cycloalkyl;
	each R” is an independently selected ORa substituent;
	each Ra is independently H or C1-6 alkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is C(O)Ra, C(O)NRbRc, or C(O)ORa;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	R3a is H;
	R3b is H;
	R4 is CH(CH3)2 or cyclopentyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 19, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R2 is C(O)Ra;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

	R3a is H;
	R3b is H;
3c is H or C1-6 alkyl;
	R4 is CH(CH3)2;
	each Ra is independently H or C1-6 alkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (II):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R2 is H;

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, or 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
;

	R3a is H;
	R3b is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R3c is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 3- to 7-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;
	R4 is CH(CH3)2; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 27, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
;

3b is C1-6 alkyl or C1-6 haloalkyl;
	R3c is C1-6 alkyl or C1-6 haloalkyl; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to the pyridinyl ring.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	A compound, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 I-1, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 I-2,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 I-3, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 I-4,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 I-5, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 I-6,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 I-7, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 I-8,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 I-9, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 I-10,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 I-11, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 I-12,


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 I-13, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 I-14,


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 I-15, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 I-16,


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 I-17, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 I-18,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 I-19, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 I-20,


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 I-21, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 I-22,


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
 I-23, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 I-24,


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
 I-25, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
 I-26,


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
 I-27, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
 I-28,


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
 I-29, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
 I-30,


    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
 I-31, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
 I-35,


    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
 I-36, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
 I-37,


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
 I-38, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
 I-39,


    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
 I-40, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
 I-41,


    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
 I-42, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
 I-43,


    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
 I-44, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
 I-45,


    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
 I-46, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
 I-47,


    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
 I-48, 
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
 I-49,


    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
 I-50, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
 I-51,


    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
 I-52, 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
 I-53,


    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
 I-54, 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
 I-55,


    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
 I-56, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
 I-57,


    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
 I-58, 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
 I-59,


    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
 I-60, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
 I-61,


    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
 I-62, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
 I-63,


    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
 I-64, 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
 I-65,


    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
 I-66, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
 I-67,


    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
 I-68, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
 I-69,


    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
 I-70, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
 I-71,


    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
 I-72, 
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
 I-73,


    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
 I-74, 
    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
 I-75,


    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
 I-76, 
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
 I-77,


    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
 I-78, 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
 I-79,


    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale
 I-80,


    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale
 I-81,

and 
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale
 I-82.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Xiaoyuan Ding (Reg. No. 75,354) on December 2, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization 
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624